DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 11/19/20.  Claims 21-22,25-28,30-36 and 38-41 are pending in this Office Action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Arguments
 	Applicant’s arguments filed 11/19/20 with respect to the double patenting rejection have been considered and are persuasive. Accordingly. The double patenting rejection has been withdrawn.
 	Applicant's arguments filed 11/19/20 with respect to claims rejection under 35 USC 103 have been considered but are moot in view of the new ground of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25-27 , 35-36 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Helm et al. (US Patent Application Publication 2017/0300216 A1, hereinafter “Helm”) and further in view of Czelnik et al.(US Patent Application Publication 2016/0195989 A1, hereinafter “Czelnik”)
As to claim 21, Helm teaches a method comprising:
providing a user interface screen simultaneously including both; a navigation application content panel showing navigation information; and a media content selection panel (Helm Fig.2 and par [0019] teaches first area 50 and second area 52) showing:
 	Helm fails to expressly teach a media content selection panel showing: a currently playing card representing a currently playing media content item and having a left side and a right side: and additional cards representing media content items that can be selected for playback with a swipe touch input, wherein the additional cards include a first plurality of cards to the left side of the currently playing card and a second plurality of cards to the right side of the currently playing card; 
 	However, Czelnik teaches  a media content selection panel showing: a currently playing card representing a currently playing media content item and having a left side and a right side: and additional cards representing media content items that can be selected for playback with a swipe touch input, wherein the additional cards include a first plurality of cards to the left side of the currently playing card and a second plurality of cards to the right side of the currently playing card.( Czelnik Fig.8 and par [0067] teaches cover list 28 that is compiled from various covers of music albums)
 	Helm and  Czelnik are analogous art directed toward on-board navigation system  and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed 
 	Helm and Czelnik further teach while providing the user interface screen simultaneously including both the navigation application content panel and the media content selection panel (Helm Fig.2):
 	receiving, over the media content selection panel, a swipe touch input that selection of a media content item selects one of the additional cards for playback; playing a media content item associated with the selected card (Czelnik par 0065] teaches user performs a push gesture to select a list entry. Czelnik Fig.8 and par [0067] teaches cover list 28 that is compiled from various covers of music albums); and while playing the media content item, providing navigation information in the navigation application content panel and displaying media playback information in the media content selection panel. (Helm Fig.2 and par [0020] teaches first area 50 displays operational information related to the music system while second area 52 displays information related to the navigation feature)

 	As to claim 22, Helm and  Czelnik teach the method of claim 21, wherein providing the navigation information in the navigation application content panel includes to provide next turn information or traffic information.(Helm Fig.5 and par [0022] teaches next street name 84)
As to claim 25, Helm and  Czelnik teach the method of claim 21, further comprising: receiving a tap touch input within the media content selection panel; and recognizing the tap touch input as a skip forward command.( .(Helm Fig.2 and par [0022] teaches forward / backward buttons 72)

 	As to claim 26, Helm and Czelnik teach the method of claim 25, further comprising: receiving a double-tap touch input within the media content selection panel; and recognizing the double-tap touch input as a skip backward command. (Helm Fig.2 and par [0022] teaches forward / backward buttons 72)

 	As to claim 27, Helm and Czelnik teach the method of claim 21, further comprising: converting a base user interface to a travel mode user interface for the media content selection panel. (Helm par [0023] teaches switching to full screen mode upon the occurrence of predetermined system conditions)
 	
 	Claims 35-36 and 38-40 merely recite a media playback device to perform the method of claims 21-22 and 25-27 respectively. Accordingly, Helm and  Czelnik teach every limitation of claims 35-36 and 38-40 as indicates in the above rejection of claims 21 -22 and 25- 27 respectively.

 	As to claim 41, Helm and Czelnik teach the method of claim 21, wherein the method is performed by a media-playback device separate from a vehicle head unit
Claims 28 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al.(US Patent Application Publication 2009/0132197 A1, hereinafter “Rubin”)  and further in view of Yamasaki et al.(US Patent 9,207,092 B1, hereinafter “Yamasaki”)
 	As to claim 28, Rubin teaches a method comprising: 
 	displaying, at a touch-sensitive display of the media playback device, a media playback user interface screen of a media playback application (Rubin par [0052] teaches playing media application); determining a media playback device is travelling; and responsive to determining that the media playback device is travelling, providing, at the touch-sensitive display of the media playback device, a navigation information pane overlaid on the media playback user interface screen and including navigation information provided by a navigation application.(Rubin par [0070] teaches launching map application . Rubin par [0051] teaches displaying user interface associated with the application on a top layer of a display screen included in the mobile device)
 	Rubin does not teach a navigation information pane overlaid on the media playback user interface screen wherein the navigation information pane overlaid on the media playback user interface screen and including navigation information provided by a navigation application; and a user-actuatable interface element to expand the navigation information pane to provide additional navigation information overlaid on the user interface screen.
a navigation information pane overlaid on the media playback user interface screen wherein the navigation information pane  overlaid on the media playback user interface screen and including navigation information provided by a navigation application; and a user-actuatable interface element to expand the navigation information pane to provide additional navigation information overlaid on the user interface screen.(Yamasaki Fig.7-8 and col 10, lines 20-45 teaches providing compact version of navigation notification information. If a user desires more detailed navigation information a user may select a second interface portion 253 or other designated button which can trigger the display of more comprehensive navigation notification information)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have modified the media playback user interface of Rubin with the teachings of Yamasaki to achieve the claimed invention. One would have been motivated to make such combination to allow user to obtain quick access to key navigation information. (Yamasaki col 3, lines 53-56)
 	As to claim 30, Rubin and Yamasaki teach the method of claim 28, further comprising: response to receiving a touch input within the navigation information pane, switching to the navigation application. (Yamasaki Fig.7-8 and col 10, lines 20-45 teaches providing compact version of navigation notification information. If a user desires more detailed navigation information a user may select a second interface portion 253 or other designated button which can trigger the display of more comprehensive navigation notification information) 	As to claim 31, Rubin and Yamasaki teach method of claim 28, wherein the navigation information includes a next turn. (Yamasaki Fig.7-8 and col 10, lines 20-45 teaches providing compact version of navigation notification information)
 	As to claim 32, Rubin and Yamasaki teaches the method of claim 28, wherein the media playback user interface screen is a travel mode user interface screen; and wherein displaying the media playback user interface screen is responsive to determining that the media playback device is traveling.(Rubin par [0047] teaches activating applications in response to acceleration data captured by a mobile device in real time) 	As to claim 33, Rubin and Yamasaki teach the method of claim 32, further comprising converting a base user interface to generate the travel mode user interface screen.(Rubin par [0051] teaches activating an application associated with the matching acceleration profile)
4. 	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin, Yamasaki and further in view of Wang et al. (US Patent Application Publication 2010/0146444 A1, hereinafter “Wang”) 	 	As to claim 34, Rubin and Yamasaki teach the method of claim 33 but fail to teach wherein the converting the base user interface to generate the travel mode user interface screen includes: identifying one or more user interface elements that are smaller than a predetermined threshold and removing the one or more user interface elements that identified as are smaller than the predetermined threshold.
 	However, Wang teaches wherein the converting the base user interface to generate the travel mode user interface screen includes: identifying one or more user interface elements that are smaller than a predetermined threshold and removing the one or more user interface elements that identified as are smaller than the predetermined threshold. (Wang par [0027] teaches selectable controls can be rearranged resized removed. The examiner interprets the predetermined threshold is a designed choice)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have combined the teachings of Rubin, Yamasaki and Wang to achieve the claimed invention. One would have been motivated to make such combination to improve readability, target-ability and/or accessibility of the user interface elements and controls. (Wang par [0027])	

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/HIEN L DUONG/Primary Examiner, Art Unit 2175